Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application 17/341,809 filed on June 8, 2021.
Claims 1-23 are pending.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on September 17, 2019 (US 16/573,513).

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement dated August 4, 2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609, a copy of the PTOL-1449 initialed and dated by the examiner is attached to the office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, and 11-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ghotbi et al. (US Publication 20170004396A1) in further view of Verduzco et al. (US Publication 20140282559A1).
Regarding claim 1, Ghotbi teaches a system comprising: 
a memory storing instructions (Computing device 100 typically includes a variety of computer-readable media)([0031]); 
at least one hardware processor interoperably coupled with the memory (Computing device 100 includes one or more processors 114 that read data from various entities such as ... memory 112)([0034]), wherein the instructions instruct the at least one hardware processor to perform operations comprising:
determining, based on at least one of an event trigger or contextual data, to initiate a user session with a first user device operated by a user, wherein the first user device provides a first interface through which the user participates in the user session (The task reminder may also include a contextual trigger generated by the task application model. Contextual triggers specify criteria that define an optimal time to present a task reminder to the user ... Turning now to FIG. 3, an exemplary task reminder interface is shown, in accordance with an aspect of the technology described herein)([0016] and [0089]; upon detection of contextual trigger a reminder session interface is presented to a user).
Ghotbi differs from the claim in that Ghotbi fails to teach determining a new user interface for the user session, selecting the new user interface as a second interface provided by at least a second user device, and implementing the second interface to facilitating the user continuing participation in the user session. However, determining a new user interface for a user session, selecting the new user interface as a second interface provided by at least a second user device, and implementing the second interface to facilitating a user continuing participation in the user session is taught by Verduzco (The transfer trigger 302 is a condition, a situation, or a combination thereof for initiating a change in state for performance of the task 206 of FIG. 2  … The transfer trigger 302 can include an upload-trigger 304, a resumption-trigger 306, a trigger-limitation 308, a task-share group 310, or a combination thereof for controlling the performance of the task 206 ... For example, the upload-trigger 304 can limit a duration of access for the first device 102 with graphic related applications due to strain on the user's eyes or battery limitations of the first device 102. The resumption-trigger 306 can be availability of the second device 106 having larger screen therein or longer battery life)([0050], [0051], and [0054]; a situation (e.g. time limit) results in determining and selecting a new interface which is provided by a second device to continue a user session, for example Figure 2 depicts of selecting a larger interface on another device to continue an email). The examiner notes Ghotbi and Verduzco teach a system for displaying an interface for a user to participate during a user session. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the determining of Ghotbi to include the determining, selecting, and implementing of Verduzco such that the system dynamically determines and selects an interface provided by another device to enable a user to continue a session. One would be motivated to make such a combination to provide the advantage of allowing a user to seamlessly continue a session on another device. 
Regarding claim 2, Ghotbi-Verduzco teach the system of claim 1, wherein the event trigger comprises at least one of a user input requesting initiation of the user session and detection of a financial event (Ghotbi - The technology described herein can extract a “bill pay” task ...  the task reminder could include a link to the user's online checking or bill payment interface)([0022] and [0023]), and wherein the contextual data comprises at least one of user device data, user environment data, and user calendar data (Ghotbi - the personal digital assistant application 212 may be able to monitor or have access to sensor data from one or more sensors on the client device 210 … For example … accelerometer  data … sound data generated by a microphone)([0042]; data (e.g. device accelerometer data, environmental sound data, etc.) is monitored).
Regarding claim 3, Ghotbi-Verduzco teach the system of claim 2, wherein the financial event comprises at least one of a paycheck deposit, a product offer, a budget alert, a bill reminder, or a threshold of time exceeded since a last user financial action (Ghotbi - a bill pay reminder may initially be added to a passive list. As the payment date approaches, an intrusive reminder may be provided if the bill has not been paid)([0024]).
Regarding claim 4, Ghotbi-Verduzco teach the system of claim 1, wherein determining, based on at least one of an event trigger or contextual data, to initiate a user session with a first user device operated by a user comprises: 
determining, based an urgency level of the event trigger or the context data, a time to initiate the user session (Ghotbi - the model generator can generate a task extraction model that identifies tasks and a separate model that identifies reminder times … Techniques may extract other information ...  including relevant dates (e.g., deadlines on which requests or commitments are due), locations, urgency)([0070] and [0080]); and 
initiating the user session at the determined time (Ghotbi - presenting reminder at the correct time)([0059]).
Regarding claim 6, Ghotbi-Verduzco teach the system of claim 1, wherein determining, based on at least one of an event trigger or contextual data, to initiate a user session with a first user device operated by a user comprises: 
analyzing the contextual data to determine a status of at least one of the user or an environment of the user (Ghotbi - a contextual trigger could cause the task reminder to be presented to the user when the user's location data indicates he is driving home from work)([0016]; a situation of a user is determined (e.g. driving home)); and 
determining, based on the status of the at least one of the user or the environment of the user, to initiate the user session (Ghotbi - The task reminder could also be based on properties of the task ... properties of the user's current situation (e.g., 10 minutes until next meeting) ... The task reminder can explain the identified task to the user and suggest one or more actions)([0016] and [0018]; based on the situation a session interface is initiated).
Regarding claim 7, Ghotbi-Verduzco teach the system of claim 6, wherein the status of the user is indicative of at least one of: a preoccupation status of the user, a privacy level of the user, or a mood of the user (although Ghotbi does not explicitly disclose status of a user is indictive of at least one of: a preoccupation status of the user, a privacy level of the user, or a mood of the user, said indicative user status is taught by Verduzco (the upload-trigger 304 can specify situation where the user commands a pause of the task 206 ... pauses a video clip being viewed or leaves the first device 102 unattended while performing the task 206 such that the device goes into sleep mode). As Ghotbi and Verduzco teach a system for displaying an interface for a user to participate during a user session. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the status of Ghotbi to include the indicative status of Verduzco such that the system observes preoccupation status of a user. One would be motivated to make such a combination to provide the advantage of initiating a user session based on user fixation).
Regarding claim 8, Ghotbi-Verduzco teach the system of claim 6, wherein the status of the user is determined based on data received from at least one of: a device associated with the user, a user calendar, or data from a smart device ecosystem located in the environment of the user (Ghotbi - GPS data could indicate movement at a speed and route consistent with the user driving)([0016]).
Regarding claim 9, Ghotbi-Verduzco teach he system of claim 6, wherein the status of the environment of the user is indicative of at least one of: a number of individuals located in the environment, a proximity of the individuals to the user, a relationship of the individuals with the user, or a distraction level in the environment (Ghotbi - the knowledge base may identify a user's spouse, parents, children, coworkers, neighbors, or other groups of people … The user-specific data store can include information about the user's work location and hierarchical job information ...  For example, an apparent request from the user's manager may be more urgent and important than a request received from a coworker)([0087]).
Regarding claim 11, Ghotbi-Verduzco teach the system of claim 1, wherein determining, based on at least one of an event trigger or contextual data, to initiate a user session with a first user device operated by a user comprises: providing the at least one of the event trigger or the contextual data as input to a machine learning model (Ghotbi - The tasks can be identified using a computer learning model, such as a neural network or deep neural network)([0004]), wherein the machine learning model is trained to determine: (i) whether to initiate the user session based on the at least one of the event trigger or the contextual data (Ghotbi - The technology described herein can also use trigger criteria to specify what level of intrusiveness is appropriate to surface these reminders to the user)([0050]), and (ii) determine a time for initiating the user session (Ghotbi - further processed or analyzed to identify or infer semantics of the commitment or request including ... Such information resources, for example, may provide information about time)([0076]); and 
receiving, from the machine learning model, instructions to initiate the user session (Ghotbi - presenting reminder at the correct time with the correct level of intrusiveness)([0059]).
Regarding claim 12, Ghotbi-Verduzco teach the system of claim 11, wherein the machine learning model is trained based on at least one of user feedback or historical decisions of whether to initiate the user session (Ghotbi - The tasks can be identified using a computer learning model, such as a neural network or deep neural network. The model can be tailored to a specific user by retraining a generic model with feedback received from a user)([0004]).
Regarding claim 13, Ghotbi-Verduzco teach the system of claim 12, wherein the user feedback is used to assign respective weights to the at least one of the event trigger or contextual data (Ghotbi - This feedback could then be presented to a model generator, such as model generator 244, to generate an updated user-specific model 258, which is more likely to associate a similar task request with more accurate contextual triggers)([0055]; user feedback affects likeness weight of a contextual trigger).
Regarding claim 14, Ghotbi-Verduzco teach the system of claim 1, wherein the determination to select the new user interface is based on at least one of the contextual data or user data (Verduzco - For example, the trigger recognition module 902 can be configured to determine different aspects of the context 412 of FIG. 4 associated with the user or the task 206)([0162]).
Regarding claim 15, Ghotbi-Verduzco teach the system of claim 14, wherein the contextual data is indicative of real-time characteristics of at least one of an environment of the user or of individuals located in the environment (Verduzco - the context 412 based on the current time 404 of FIG. 4, the current location 406 of FIG. 4, the activity type 408 of FIG. 4, the activity participant 410 of FIG. 4, or a combination thereof)([0162]).
Regarding claim 16, Ghotbi-Verduzco teach the system of claim 14, wherein the user data comprises user preferences related to preferred electronic devices, preferred user interfaces, and preferred times for initiating user sessions (Verduzco - memory storing personal display preferences, or a combination thereof relevant to the task 206 of accessing emails on the first device 102 … the schedule module 910 can generate reminders or notices to the user based on scheduled times for the task 206)([0045] and [0217]).
Regarding claim 17, Ghotbi-Verduzco teach the system of claim 1, wherein selecting as the new user interface a second interface provided by at least a second user device comprises: 
determining a plurality of available interfaces for the user (Verduzco - The device-set 312 can be a collection of devices in the computing system 100 available for performing the task 206 or a portion thereof)([0059]); and 
selecting, from the plurality of available interfaces and based on at least one of the contextual data or user data, a subset of preferred interfaces for the new user interface (Verduzco - The device-set 312 can include a personal device-group 314, a general device-group 316 ... The personal device-group 314 is a collection of devices for which the user has exclusive control for accessing the collection of devices ... The general device-group 316 is a collection of devices for which the user does not have exclusive control for accessing the collection of devices)([0060] and [0061]; a subset of interfaces (e.g. personal, work, etc.) chosen).
Regarding claim 18, Ghotbi-Verduzco teach the system of claim 17, the operations further comprising: 
providing the subset of preferred interfaces to the first user device (Verduzco - Referring now to FIG. 3, therein is shown a further example of the display interface 202)([0050]; Figure 3 – a exemplary display subset of interfaces is shown); and 
receiving, from the first user device, a selection of an interface of the subset, wherein the selected interface is the second interface (Verduzco - the computing system 100 can use the trigger designation panel 318 to receive selections from the device-set 312)([0063]).
Regarding claim 19, Ghotbi teaches a system comprising: 
a memory storing instructions(Computing device 100 typically includes a variety of computer-readable media)([0031]); 
at least one hardware processor interoperably coupled with the memory (Computing device 100 includes one or more processors 114 that read data from various entities such as ... memory 112)([0034]), wherein the instructions instruct the at least one hardware processor to perform operations comprising: 
determining to initiate a user session with a first user device operated by a user, wherein the first user device provides a first interface through which the user participates in the user session (The task reminder may also include a contextual trigger generated by the task application model. Contextual triggers specify criteria that define an optimal time to present a task reminder to the user ... Turning now to FIG. 3, an exemplary task reminder interface is shown, in accordance with an aspect of the technology described herein)([0016] and [0089]; a determination to present a reminder session interface to a user is ascertained).
Ghotbi differs from the claim in that Ghotbi fails to teach determining based on at least one of contextual data or user data, to select a new user interface for the user session, wherein the contextual data is indicative of real-time characteristics of at least one of an environment of the user or of individuals located in the environment and wherein the user data comprises user preferences related to preferred electronic devices, preferred user interfaces, and preferred times for initiating user sessions, selecting the new user interface as a second interface provided by at least a second user device, and implementing the second interface to facilitating the user continuing participation in the user session. However, determining a new user interface for a user session based on contextual data, wherein the contextual data is indicative of real-time characteristics of an environment of the user, selecting the new user interface as a second interface provided by at least a second user device, and implementing the second interface to facilitating a user continuing participation in the user session is taught by Verduzco (The transfer trigger 302 is a condition, a situation, or a combination thereof for initiating a change in state for performance of the task 206 of FIG. 2  … The transfer trigger 302 can include an upload-trigger 304, a resumption-trigger 306, a trigger-limitation 308, a task-share group 310, or a combination thereof for controlling the performance of the task 206  ... the upload-trigger 304 can include ... availability of the second device 106 of FIG. 1 having a keyboard and a screen bigger than the first device 102, proximity between devices … The resumption-trigger 306 can cause the computing system 100 to access the stored data and allow the devices of the computing system 100 to further process the accessed data)([0050], [0051], [0052], and [0053]; based on environmental contextual data (e.g. proximity of devices) a new interface is determined and selected, the new interface is provided by a second device to continue a user session (e.g. Figure 2 depicts of selecting a larger interface on another device to continue an email)). The examiner notes Ghotbi and Verduzco teach a system for displaying an interface for a user to participate during a user session. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the determining of Ghotbi to include the determining, selecting, and implementing of Verduzco such that the system dynamically determines and selects an interface provided by another device to enable a user to continue a session. One would be motivated to make such a combination to provide the advantage of allowing a user to seamlessly continue a session on another device.
Regarding claim 20, Ghotbi-Verduzco teach the system of claim 19, wherein selecting as the new user interface a second interface provided by at least a second user device: 
determining a plurality of available interfaces for the user (Verduzco - The device-set 312 can be a collection of devices in the computing system 100 available for performing the task 206 or a portion thereof)([0059]); and 
selecting, from the plurality of available interfaces and based on the at least one of contextual data or user data, a subset of preferred interfaces (Verduzco - The device-set 312 can include a personal device-group 314, a general device-group 316 ... The personal device-group 314 is a collection of devices for which the user has exclusive control for accessing the collection of devices ... The general device-group 316 is a collection of devices for which the user does not have exclusive control for accessing the collection of devices)([0060] and [0061]; a subset of interfaces (e.g. personal, work, etc.) chosen).
Regarding claim 21, Ghotbi-Verduzco teach the system of claim 20, the operations further comprising: 
providing the subset of preferred interfaces to the first user device; and receiving, from the first user device (Verduzco - Referring now to FIG. 3, therein is shown a further example of the display interface 202)([0050]; Figure 3 – a exemplary display subset of interfaces is shown), 
a selection of an interface of the subset, wherein the selected interface is the second interface (Verduzco - the computing system 100 can use the trigger designation panel 318 to receive selections from the device-set 312)([0063]).
Regarding claim 22, Ghotbi teaches a computerized method performed by one or more processors, the method comprising: 
determining, based on at least one of an event trigger or contextual data, to initiate a user session with a first user device operated by a user, wherein the first user device provides a first interface through which the user participates in the user session (The task reminder may also include a contextual trigger generated by the task application model. Contextual triggers specify criteria that define an optimal time to present a task reminder to the user ... Turning now to FIG. 3, an exemplary task reminder interface is shown, in accordance with an aspect of the technology described herein)([0016] and [0089]; upon detection of contextual trigger a reminder session interface is presented to a user).
Ghotbi differs from the claim in that Ghotbi fails to teach determining a new user interface for the user session, selecting the new user interface as a second interface provided by at least a second user device, and implementing the second interface to facilitating the user continuing participation in the user session. However, determining a new user interface for a user session, selecting the new user interface as a second interface provided by at least a second user device, and implementing the second interface to facilitating a user continuing participation in the user session is taught by Verduzco (The transfer trigger 302 is a condition, a situation, or a combination thereof for initiating a change in state for performance of the task 206 of FIG. 2  … The transfer trigger 302 can include an upload-trigger 304, a resumption-trigger 306, a trigger-limitation 308, a task-share group 310, or a combination thereof for controlling the performance of the task 206 ... For example, the upload-trigger 304 can limit a duration of access for the first device 102 with graphic related applications due to strain on the user's eyes or battery limitations of the first device 102. The resumption-trigger 306 can be availability of the second device 106 having larger screen therein or longer battery life)([0050], [0051], and [0054]; a situation (e.g. time limit) results in determining and selecting a new interface which is provided by a second device to continue a user session, for example Figure 2 depicts of selecting a larger interface on another device to continue an email). The examiner notes Ghotbi and Verduzco teach a computerized method for displaying an interface for a user to participate during a user session. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the determining of Ghotbi to include the determining, selecting, and implementing of Verduzco such that the computerized method dynamically determines and selects an interface provided by another device to enable a user to continue a session. One would be motivated to make such a combination to provide the advantage of allowing a user to seamlessly continue a session on another device. 
Regarding claim 23, Ghotbi-Verduzco teach the method of claim 22, wherein selecting as the new user interface a second interface provided by at least a second user device: 
determining a plurality of available interfaces for the user (Verduzco - The device-set 312 can be a collection of devices in the computing system 100 available for performing the task 206 or a portion thereof)([0059]); 
selecting, from the plurality of available interfaces and based on at least one of the contextual data or user data, a subset of preferred interfaces (Verduzco - The device-set 312 can include a personal device-group 314, a general device-group 316 ... The personal device-group 314 is a collection of devices for which the user has exclusive control for accessing the collection of devices ... The general device-group 316 is a collection of devices for which the user does not have exclusive control for accessing the collection of devices)([0060] and [0061]; a subset of interfaces (e.g. personal, work, etc.) chosen); 
providing the subset of preferred interfaces to the first user device (Verduzco - Referring now to FIG. 3, therein is shown a further example of the display interface 202)([0050]; Figure 3 – a exemplary display subset of interfaces is shown); and 
receiving, from the first user device, a selection of an interface of the subset, wherein the selected interface is the second interface (Verduzco - the computing system 100 can use the trigger designation panel 318 to receive selections from the device-set 312)([0063]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ghotbi, Verduzco, and in further view of Gerber et al. (US Publication 20160314471A1).
Regarding claim 5, Ghotbi-Verduzco teach the system as applied above wherein urgent triggers associated with a financial event are determined (Ghotbi - an intrusive reminder may be provided if the bill has not been paid)([0024]). Ghotbi-Verduzco differs from the claim in that Ghotbi-Verduzco fails to teach a large transaction financial event. However, determining a large transaction financial event is taught by Gerber (The screen 627 may include a message detailing a suspected fraudulent transaction, for example, that an unauthorized relative is attempting to make a large cash withdrawal from the Subject's account)([0075]). The examiner notes Ghotbi, Verduzco, and Gerber teach a system for displaying an interface for a user to participate during a user session. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the determining of Ghotbi-Verduzco to include the determining of Gerber such that the system ascertains large transaction financial event triggers. One would be motivated to make such a combination to provide the advantage of notifying a user of suspicious transactions.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ghotbi, Verduzco, and in further view of Berget et al. (US Publication 20200379822A1).
Regarding claim 10, Ghotbi-Verduzco teach the system as applied above wherein time is determined to initiate the user session and initiating the user session at the determined time (Ghotbi - the model generator can generate a task extraction model that identifies tasks and a separate model that identifies reminder times ... presenting reminder at the correct time)([0059] and [0070]). Ghotbi-Verduzco differs from the claim in that Ghotbi-Verduzco fails to teach requesting approval from the user to initiate the user session at the determined time (i.e. receiving confirmation). However, receiving confirmation from a user to initiate a user session at a determined time is taught by Berget (Based at least in part on the output of the machine learning model 116 and the decision engine 118, a reminder suggestion 128 may be generated and presented on the UI for the user to accept or dismiss)([0029]). The examiner notes Ghotbi, Verduzco, and Berget teach a system for displaying an interface for a user to participate during a user session. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the initiating of Ghotbi-Verduzco to include the receiving of Berget such that the system confirms a determined time to initiate a user session. One would be motivated to make such a combination to provide the advantage of allowing a user to affirm a time generated by a machine learning model.  
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider the reference fully when responding to this action. The document cited therein and enumerated below teaches a method and apparatus for determining, selecting, and implementing a user interface to allow a user to participate in a user session.   
20070244830A1
20110276414A1
20120066731A1
20130275983A1
20140351370A1
20150019638A1
20170289305A1
20180032997A1
20210303253A1
10841756B1
11196779B2
11290542B2
11307752B2
CN109691178A
WO2009032824A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGJIA PAN whose telephone number is (571)270-1177. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGJIA PAN/Primary Examiner, Art Unit 2145